Case: 11-14061      Date Filed: 10/10/2012     Page: 1 of 26

                                                                    [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                          _____________________________

                                   No. 11-14061
                          _____________________________

                         D.C. Docket No. 1:10-cv-21840-JLK


FLAMINGO SOUTH BEACH I CONDOMINIUM ASSOCIATION, INC.,

                                                                 Plaintiff-Appellant,

                                          versus

SELECTIVE INSURANCE COMPANY OF SOUTHEAST,
a North Carolina corporation,

                                                                  Defendant-Appellee.

                          ____________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                        ____________________________

                                   (October 10, 2012)

Before MARCUS and BLACK, Circuit Judges, and EVANS,* District Judge.

EVANS, District Judge:


       *
        The Honorable Orinda Evans, United States District Judge for the Northern District of
Georgia, sitting by designation.
              Case: 11-14061      Date Filed: 10/10/2012     Page: 2 of 26

       This case arises from a breach of contract claim brought by a property owner,

Flamingo South Beach I Condominium Association, Inc. ("Flamingo") against a

property insurer, Selective Insurance Company of Southeast ("Selective") for failure

to pay under the terms of a flood insurance policy. The appeal follows the district

court's grant of summary judgment to Selective.

       On June 5, 2009, a severe rainstorm struck Miami Beach causing 9.88 inches

of rain to fall within two hours.        Flamingo's claim is that water entered the

condominium lobby from an adjacent deck, causing significant damage. Flamingo

makes three arguments: (1) the district court erred as a matter of law in finding that

no coverage existed under the policy for damage caused by heavy rainfall which

pooled on an elevated deck and ran into the condominium lobby; (2) the district court

abused its discretion in striking an expert declaration based on untimely disclosure;

and (3) the district court erred in determining that no genuine issue of material fact

remained which precluded summary judgment in Selective’s favor on an alternate

theory of liability. After careful consideration of Flamingo's arguments, we conclude

that the district court did not abuse its discretion in striking the expert report and that

it properly granted summary judgment to Selective.




                                            2
              Case: 11-14061     Date Filed: 10/10/2012   Page: 3 of 26

BACKGROUND

      Flamingo owns a 562 unit high rise condominium building in Miami Beach,

Florida. It purchased a standard flood insurance policy from Selective. The policy

was issued pursuant to the provisions of the National Flood Insurance Act of 1968,

42 U.S.C. § 4001 et seq., which authorized the Administrator of the Federal

Emergency Management Agency ("FEMA") to create a national flood insurance

program. 42 U.S.C. § 4011. The Act authorizes private insurers to offer a standard

flood insurance policy ("SFIP"). While these policies are written by private firms, the

federal government acts as the guarantor and reinsurer. SFIP claims are ultimately

paid by the U.S. Treasury. Selective appears in this action in a fiduciary capacity as

the fiscal agent of the United States. 44 C.F.R. § 62.23(f-g).

      On August 5, 2011, the district court granted Selective's motion for summary

judgment. The district court concluded that the policy did not provide coverage for

Flamingo's claim that the accumulated water on the deck constituted " surface waters"

(a requirement of the policy) because the water on the elevated deck "did not make

any contact with the surface of the earth." Flamingo S. Beach I Condo. Ass’n v.

Selective Ins. Co. of Se., No. 10-CV-21840-KING, at *7 (S.D. Fla. Aug. 5, 2011).

It also rejected Flamingo's alternate theory that a deck drain backup caused by flood




                                          3
              Case: 11-14061     Date Filed: 10/10/2012    Page: 4 of 26

surface waters caused the lobby damage. The district court concluded that Flamingo

had not carried its evidentiary burden. Selective had proffered expert testimony that

such a drain backup could not have occurred and did not occur. Flamingo's evidence

only showed that lobby damage caused by water from the claimed drain backup was

a "mechanical possibility." Prior to granting Selective's motion, the district court had

struck the declaration of Rene Basulto, one of Flamingo's expert witnesses, because

Basulto had not been timely disclosed as an expert witness.

DISCUSSION

I.    The District Court's Determination That There Was No Policy Coverage for
      Heavy Rainfall Which Pooled on the Deck Surface and Entered the Lobby

      The South Tower of Flamingo's condominium building, at issue here, has an

elevated lobby with an adjacent 30,000 square foot promenade deck. The deck

surface has an upper area and a contiguous sunken area (down two steps from the

upper area). The slope of the deck is such that water drains toward the sunken level.

The sunken level is adjacent to a lobby which incurred water damage during the

storm. Flamingo contends that this damage was the result of “surface waters” as that

phrase is used in the SFIP and is, therefore, a covered event under the policy and that

the district court erred in concluding that it was not.




                                           4
              Case: 11-14061      Date Filed: 10/10/2012    Page: 5 of 26

      The policy at issue here, the SFIP, was established by regulation and is codified

at 44 C.F.R. pt. 61, App. A(3). The SFIP provides coverage for direct physical loss

caused by flood. The term "flood" is defined in the SFIP as:

      1.     A general and temporary condition of partial or complete
             inundation of two or more acres of normally dry land area or of
             two or more properties (one of which is your property) from . . .

             b.     Unusual and rapid accumulation or runoff of surface waters
                    from any source

      The term "surface waters" is not defined in the policy.

      The policy excludes from coverage "[w]ater or water-borne material that . . .

backs up through sewers or drains . . . unless there is a flood in the area and the flood

is the proximate cause of the sewer or drain backup . . . ." Policy, § V.(D)(5).

      Policies under the National Flood Insurance Program are contracts and must

be interpreted by first examining the natural and plain meaning of a policy's language.

Carneiro Da Cunha v. Standard Fire Ins. Co./Aetna Flood Ins. Program, 129 F.3d 581,

585 (11th Cir. 1997). The interpretation of SFIP contracts is a matter of federal law

under standard insurance law principles rather than state law. Newton v. Capital

Assurance Co., 245 F.3d 1306, 1309 (11th Cir. 2001); Carneiro Da Cunha, 129 F.3d

at 584; Hanover Bldg. Materials v. Guiffrida, 748 F.2d 1011, 1013 (5th Cir. 1984);

Atlas Pallet, Inc. v. Gallagher, 725 F.2d 131, 135 (1st Cir. 1984). If the policy



                                           5
                Case: 11-14061        Date Filed: 10/10/2012       Page: 6 of 26

language is unambiguous, it is applied directly. Studio Frames Ltd. v. Standard Fire

Ins. Co., 483 F.3d 239, 245 (4th Cir. 2007). "[A]mbiguity does not exist simply

because a contract requires interpretation or fails to define a term." Key v. Allstate

Ins. Co., 90 F.3d 1546, 1549 (11th Cir. 1996) (citing Dahl-Eimers v. Mut. of Omaha

Life Ins. Co., 986 F.2d 1379, 1382 (11th Cir. 1993)); see Tackitt v. Prudential Ins.

Co. of Am., 758 F.2d 1572, 1575 (11th Cir. 1985). Contract interpretation is a

question of law which we review de novo. Bragg v. Bill Heard Chevrolet, Inc., 374

F.3d 1060, 1065 (11th Cir. 2004).

       There are no Eleventh Circuit opinions which define the phrase “surface

waters” in an SFIP. Though authority from other circuits of the United States Court

of Appeals, not binding on this Court, may be considered for its persuasive value,

United States v. Diamond, 430 F.2d 688, 692 (5th Cir. 1970)1, no other circuit court

has addressed the meaning of the phrase “surface waters” in an SFIP.

       The parties have cited two opinions from United States district courts which

have addressed the meaning of the phrase “surface waters” in an SFIP. In Cross

Queen, Inc. v. Director, FEMA, 516 F. Supp. 806, 807-08 (D.V.I. 1980), the District

Court of the Virgin Islands held that the collection of water on upper balconies which


       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent decisions of the former Fifth Circuit handed down prior to
October 1, 1981.

                                                 6
                Case: 11-14061        Date Filed: 10/10/2012       Page: 7 of 26

seeped into upper floor rooms could not be considered surface waters because it did

not "emanate from the inundation of normally dry land areas." The court determined

that the phrase has commonly been interpreted to mean rain which has diffused itself

over the surface of the earth. Id. at 808. Selective argues that this case is on point.

Flamingo argues that Cross Queen is inapposite because the definition of “flood” in

the SFIP has been amended since it was issued.2 A Louisiana district court has also

addressed the meaning of “surface waters” in an SFIP. The district court in the

Eastern District of Louisiana in Cali v. Republic Fire & Casualty Insurance Co., CIV.

A. 08-5010, 2009 WL 5064469, at *4 (E.D. La. Dec. 16, 2009) interpreted “surface

waters”in an SFIP to include rainwater pooling on the ground and seeping into a

home through weep holes at the base of the home’s brick facade. The water that

damaged Flamingo’s lobby did not pool on the ground as in Cali; it pooled on an

elevated deck several feet above the ground.                The facts of the Cali case were

dissimilar to those here; that case does not illuminate whether water pooling on an

elevated deck would be considered surface waters. Cross Queen, Inc. is on point and

       2
          Cross Queen, Inc. was decided under a prior version of the SFIP which defined flood as: "A
general and temporary condition of partial or complete inundation of normally dry land areas from
. . . surface waters." 516 F. Supp. at 807. The definition of "flood" in SFIPs has since been
expanded. Unlike the SFIP in Cross Queen, Inc., Flamingo's policy defined flood as either the
"inundation of normally dry land areas" or "inundation. . . of two or more properties" from surface
waters. Flamingo argues that this change in language broadened the definition of flood to include
the accumulation of water on its elevated deck. We disagree. The change in the definition of "flood"
did nothing to alter the definition of "surface waters" at issue here.

                                                 7
                 Case: 11-14061   Date Filed: 10/10/2012   Page: 8 of 26

is persuasive.

      Several courts have discussed the meaning of the phrase “surface water” in all-

risk insurance policies. See Front Row Theatre, Inc. v. Am. Mfrs. Mut. Ins. Cos., 18

F.3d 1343, 1347-48 (6th Cir. 1994); Crocker v. Am. Nat'l Gen. Ins. Co., 211 S.W.3d

928, 931 (Tex. Ct. App. 2007); Cameron v. USAA Prop. & Cas. Ins. Co., 733 A.2d

965, 967 (D.C. 1999); Sherwood Real Estate & Inv. Co. v. Old Colony Ins. Co., 234

So.2d 445, 448 (La. Ct. App. 1970). Only a few of these cases are even close to being

factually on point. These cases each interpret all-risk policies which, unlike the SFIP,

exclude damage resulting from surface waters from coverage. See Front Row

Theatre, Inc., 18 F.3d at 1345; Crocker, 211 S.W.3d at 930-31; Cameron, 733 A.2d

at 966; Sherwood Real Estate & Inv. Co., 234 So.2d at 446. Further, the majority of

these cases do not involve water pooled on a surface significantly elevated from the

surface of the ground. Front Row Theatre, Inc., 18 F.3d at 1345 (discussing damage

caused by water flowing from parking lot through theater door); Crocker, 211 S.W.3d

at 936 (discussing water pooling on patio twelve inches off the ground); Cameron,

733 A.2d at 966 (discussing water from melting snow on a patio graded with the

ground’s surface). Because these cases do not involve SFIP policies, they are neither

controlling nor persuasive and do not guide the Court’s interpretation of the meaning

of the phrase “surface waters.”

                                           8
              Case: 11-14061     Date Filed: 10/10/2012   Page: 9 of 26

      We next consider Flamingo’s argument that the phrase “surface waters” is

ambiguous as to whether it includes rainwater which ran from the elevated deck into

the lobby. Flamingo argues that policy ambiguities should be construed in favor of

coverage.

      Although it is not defined in the policy, the term “surface waters” is not

ambiguous because it has a generally accepted meaning. Legal treatises uniformly

define "surface waters" as waters that "fall on the land from the skies or arise in

springs and diffuse themselves over the surface of the ground, following in no

defined course or channel." 93 C.J.S. Waters § 254 (2012); see also 78 Am. Jur. 2d

Waters § 174 (2012) ("The term 'surface water' is . . . generally defined as that which

is derived from falling rain or melting snow, or which rises to the surface in springs,

and is diffused over the surface of the ground, while it remains in such diffused state

or condition."), Black's Law Dictionary, 1729 (9th ed. 2009) ("Water lying on the

surface of the earth but not forming part of a watercourse or lake. . . . Surface water

most commonly derives from rain, springs, or melting snow."), COUCH           ON INS.

§ 153:49 (". . . [A] a flood is water that escapes from a watercourse, while surface

water is water diffused over the surface of the land, without forming a body of water

or following a channel." (footnotes omitted)). None of these common definitions of

"surface waters" would encompass the water which pooled on the surface of

                                          9
             Case: 11-14061     Date Filed: 10/10/2012     Page: 10 of 26

Flamingo's deck.

      Flamingo lastly argues that the district court's interpretation of the policy would

lead to what it deems the "absurd result" of a gap in coverage in which waters may

be excluded from coverage under both SFIP and all-risk policies. Even if that is so,

the Court must enforce the terms of the policy. St. Paul Fire & Marine Ins. Co. v.

ERA Oxford Realty Co. Greystone, LLC, 572 F.3d 893, 898 (11th Cir. 2009).

      In summary, rainwater that accumulated on Flamingo’s deck is not surface

waters under the SFIP.

II.   Flamingo's Alternate Theory

      Flamingo also argues that flood surface waters backed up from ground level

through a drain pipe, onto the elevated deck and then into the lobby. Selective does

not dispute that there would be coverage for such an event; it disputes that it

occurred. The District Court struck the testimony of Rene Basulto, Flamingo's key

expert witness, based on untimely disclosure. It then granted summary judgment to

Selective.




                                          10
              Case: 11-14061      Date Filed: 10/10/2012    Page: 11 of 26

       A.     The District Court’s Striking of Basulto's Expert Declaration

       Flamingo argues that Rene Basulto's opinion was timely disclosed in his

June 23, 2011 declaration and that the district court erred in striking it. After

considering the Southern District of Florida's local rule pertaining to disclosure of

expert reports, certain undisputed facts in the record, and the date of disclosure of

Basulto's opinion, we conclude that Basulto's opinion was not timely disclosed. As

discussed below, his June 23 declaration was not "solely in rebuttal" to the opinion

of John Pistorino, Selective's expert witness, as expressed in Pistorino's June 6

affidavit. Under Local Rule 16.1, Basulto's expert opinion should have been

disclosed by May 13, 2011. The June 23 disclosure was untimely. This conclusion

is not an exercise of judicial discretion; it is simply an application of the local rule to

the facts. We review the District Court's decision on this point de novo.

       Southern District of Florida Local Rule 16.1(k) provides:

       Where expert opinion evidence is to be offered at trial, summaries of the
       expert's anticipated testimony or written expert reports . . . shall be
       exchanged by the parties no later than ninety (90) days prior to the
       pretrial conference . . . provided, however, that if the expert opinion
       evidence is intended solely to contradict or rebut evidence on the same
       subject matter identified by another party's expert, then the expert
       summary or report for such evidence shall be served no later than 30
       days after the expert summary or report is served by the other party.

S.D. Fla. L.R. 16.1(k).



                                            11
               Case: 11-14061       Date Filed: 10/10/2012      Page: 12 of 26

       The undisputed facts concerning Flamingo's deck and its drainage system are

the following:

       The South Tower of Flamingo's condominium building, at issue here, has an

elevated lobby with an adjacent 30,000 square foot promenade deck. The deck

surface has an upper area and a contiguous sunken area which adjoins the

condominium lobby through a glass door. The entire deck forms the ceiling for the

garage below. The upper deck surface is about ten feet above ground level. The

garage floor is about two feet below ground level. Entry to the garage is down a ramp

from a ground level parking lot.

       The slope of the deck is such that water drains toward the sunken level. As

described in the expert reports, there are three deck drains in the sunken level of the

deck which empty water through one or more vertical pipes down to a pump basin.

The pump basin is in the pump room in the garage. As accumulated water reaches the

top of the pump basin, a hydraulic pump or pumps3 force the water to an overhead

outflow pipe.




       3
        When the garage was originally constructed in 2001, the plans called for two hydraulic
pumps. When Carlos Perez was hired by Flamingo in late 2010, his inspection revealed one
hydraulic pump which was nonfunctional. There is no evidence in the record as to whether there
were one or two hydraulic pumps in place on the day of the flood and whether or not there was any
operational pump in place.

                                               12
               Case: 11-14061        Date Filed: 10/10/2012       Page: 13 of 26

       There are numerous deck drains in the upper deck. Some of these drains

connect to a system of pipes under the deck which feed into the same outflow pipe

as does water from the hydraulic pump. The outflow pipe slopes downward and

ultimately goes through the garage wall. It continues underneath the outdoor parking

lot surface to one or more underground catch basins which feed water to underground

drainage wells. The parking lot surface has manholes over each catch basin. The

manholes are capped by grates through which water can drain.

       On January 10, 2011, the district court entered a revised scheduling order

setting June 1 as the deadline for conducting discovery and June 6 as the deadline for

filing all motions. Under S.D. Fla. L.R. 16.1(k), the parties were required to

exchange expert witness disclosures by May 9, 2011, 90 days before the pretrial

conference which was set by the scheduling order for August 5. The parties agreed

to extend the exchange date to May 13, 2011, and also to extend the date set by Local

Rule 16.1(k) for disclosing rebuttal expert reports to June 13, 2011.

       Timely expert witness disclosures were made by both sides on May 13, 2011.

Flamingo designated Carlos Perez, a plumbing contractor, as an expert witness.

Selective designated John Pistorino, an engineer, as an expert witness.4 Selective



       4
        There were issues besides the coverage issue discussed in this opinion which involved other
experts. Reference to these other experts and their reports is omitted.

                                                13
             Case: 11-14061     Date Filed: 10/10/2012   Page: 14 of 26

previously had provided to Flamingo a report by Pistorino entitled "Evaluation of

Water Damage Claim." On May 13, it provided another report entitled "Supplemental

Report Evaluation of Water Damage Claim." Pistorino’s initial report concluded that

rainwater had drained from the upper deck to the sunken area and then into the lobby.

It stated: "This type of water is associated with a drainage problem having to do with

design or maintenance of the Roof Deck drainage system. Rising waters from a

ground source or other ground conditions did not occur here." Report at 5. The

report concluded "the Lobby Area is not considered to be a flood event," id. at 15,

though it nonetheless went on to estimate the dollar amount of damage to the lobby.

      Pistorino’s Supplemental Report noted that after his original report had been

issued, the “owner's representatives” had asserted that water flow into the lobby had

been caused by water backups from three drains in the sunken area which had stopped

draining due to flooding in the garage below. In that regard, the Supplemental Report

found that rainwater from the pipes below the three drains in the sunken area

      would simply spill into the pump room below and contribute to the
      water that was in the floor of the garage. No measurable restriction of
      flow out of these pipes could be realized unless the water level in the
      garage reached the underside of the elevated deck where the drains are
      located. . . . Rising waters from a ground source or other ground
      conditions did not occur here.

Pistorino Supplemental Report at 4.



                                         14
               Case: 11-14061        Date Filed: 10/10/2012       Page: 15 of 26

       On May 13, 2011, Flamingo provided to Selective the expert report of Carlos

Perez. The gist of this report is that the damage was caused by the backup of water

from the deck drains which flowed out onto the deck and then into the lobby. The

water backed up because the catch basins were filled to capacity, restricting the speed

with which the water could flow to the underground wells. Also, the intensity of the

storm limited the speed with which the system could convey water to the catch basins.

Perez Report at 1-2.

       On May 31, 2011, Selective took Carlos Perez's deposition. This deposition

is in the record and was relied upon by the district court in ruling on Selective's

motion for summary judgment. In the deposition Perez explained his opinion. He

began by stating that Flamingo's representative told him when he was hired as an

expert witness in December 2010 that dirty water had been seen on the deck on the

day of the flood,5 raising the possibility that water had come up from the garage on

the day of the flood. He later decided that heavy drainage through the outflow pipe

from the upper deck drains when mixed with the water being forced upward from the

hydraulic pump could have caused water in the outflow pipe to flow back out onto




       5
         There is no direct evidence in the record that any dirty water was seen on the deck on the
day of the flood.

                                                15
               Case: 11-14061       Date Filed: 10/10/2012       Page: 16 of 26

the deck through the upper deck drain openings. Perez termed this explanation a

"mechanical possibility." Perez Dep. at 80-81, 108-109.

       On June 6, 2011, Selective filed its motion for partial6 summary judgment. It

argued that water damage to the lobby had not been caused by a "flood" as that term

is defined in the relevant policy because rainwater on the deck did not constitute

flood “surface waters" as required by the policy. Also, there was no evidentiary basis

for a conclusion that the lobby damage was caused by flood water from deck drains

which backed up and spilled into the lobby. Selective’s arguments were supported

by a June 6, 2011 affidavit of John C. Pistorino, which said:

       4.      In the course of my investigation and meetings at the site, I was
               provided information by FLAMINGO representatives that the rain
               water entered the condominium lobby area from a two level
               exterior deck through an exterior entry door flush with the lower
               deck. The exterior deck is approximately 10 feet above the floor
               of the underlying garage and pump room.

       5.      During subsequent site visits and meetings with FLAMINGO
               representatives I was advised that not only did rainwater from the
               decks come into the lobby, but also that water somehow was
               pumped up and came out of the drains located on the decks from
               the underlying garage area and pump room. At first, I was told
               that the involved drains were on the lower deck; subsequently I
               was told that the involved drains were on the upper deck.



       6
        This motion did not address claims pertaining to damage in the garage and in the spa area.
Apparently, these claims were settled while Selective’s motion for partial summary judgment was
pending.

                                               16
             Case: 11-14061    Date Filed: 10/10/2012     Page: 17 of 26

      6.    Upon being given this information, I conducted further
            investigation to determine the validity of such claims, including
            an in depth inspection of the drainage system at issue. I also
            performed hydraulic calculations to determine the validity of
            these assertions. My investigation, analysis and calculations
            confirmed that it was not possible for water from below the deck,
            emanating from the pump room and garage, to have come up out
            of the drains onto either of the two upper decks.

      7.    Attached hereto are my reports confirming these conclusions:
            The first is my initial Evaluation of Water Damage Claim (Exhibit
            “B” hereto); the second is the Supplemental Report of the
            Evaluation of Water Damage Claim at Flamingo South Beach I
            Condominium (Exhibit “C” hereto) in which I address issues
            relating [to] the drainage system generally and particularly
            address the assertion that was being made at that time that water
            came up out of the drains on the lower deck; and the third is my
            Rebuttal Report of the Evaluation of Water Damage Claim at
            Flamingo South Beach I Condominium (Exhibit “D” hereto), in
            which I address the later claim that water came out of the drains
            on the upper deck.

      8.    As set forth in detail in those Reports, it is my expert opinion that
            none of the water which seeped into the condominium lobby from
            the two decks could have come up out of the drains from the
            garage and pump room.

      9.    It is my expert opinion that the waters which entered the lobby
            and adjoining areas were in no way proximately caused by flood
            waters which may have come into the garage and pump room
            approximately 10 feet below the exterior decks.

      Pistorino's Rebuttal Report, as referenced in his affidavit, was first disclosed

to Flamingo on June 6 when it was filed in support of Selective's motion for summary

judgment. This Rebuttal Report was in rebuttal to Perez's expert report which had

                                         17
             Case: 11-14061      Date Filed: 10/10/2012   Page: 18 of 26

been disclosed on May 13. The disclosure of Pistorino's Rebuttal Report was

therefore timely. The Rebuttal Report expressed, based on Pistorino's hydraulic

calculations (based on the assumed presence of two functioning hydraulic pumps) and

water flow calculations for the outflow pipe, that backed up water flowing from the

upper deck drain pipes onto the deck was not mechanically possible.

      Flamingo filed a cross-motion for partial summary judgment on June 6, 2011.

In this motion, Flamingo moved for summary judgment solely on Selective’s

affirmative defenses of failure to mitigate damages and failure to timely submit a

Proof of Loss, and the issue of whether a general condition of flooding existed in the

spa and garage areas of the condominium property. Flamingo did not rely on expert

disclosures in support of this motion for partial summary judgment, though it did rely

on the deposition of Denis Solano in describing the severity of the storm.

      Flamingo took Pistorino's deposition on June 10, 2011, apparently with the

consent of Selective. The deposition is in the record. Pistorino gave testimony

consistent with the opinions earlier expressed in his various reports and his affidavit.

      On June 23, 2011, Flamingo filed a pleading entitled Response in Opposition

to Defendant's Motion for Partial Summary Judgment, Cross-Motion for Partial

Summary Judgment, and Incorporated Memorandum of Law. In support of its

response to Selective’s motion and also in support of its own second cross-motion,

                                          18
             Case: 11-14061     Date Filed: 10/10/2012   Page: 19 of 26

Flamingo filed the declarations of Rene Basulto and Carlos Perez. This was the first

time Basulto had been identified as an expert witness.

      The gist of Basulto's declaration was: on the day of the flood the catch basins

in the parking lot were saturated with ground water, which would have slowed the

water flow in the outflow pipe; flood water would have been discharged from the

catch basins onto the surface of the parking lot; the flood water would have run from

the parking lot down the ramp into the garage; the flood water in the garage would

have entered the pump room and the pump basin, activating the pumps; the pumps

would have forced the flood water upward into the "already saturated outflow pipe,"

which would have caused water to flow out onto the upper deck and from there to the

sunken level and into the lobby. Basulto Decl. at 2-3. Basulto also opined that

Pistorino had miscalculated the slope of the outflow pipe; the actual, lesser slope

would slow the rate of drainage. Perez’s supporting declaration contained the

calculation of slope which Basulto relied on. Perez also adopted Basulto's assertion

that the water in the pump room would have entered the pump basin on account of the

flooding of the garage. He offered as verification his observation of a "visible water

line" in the pump room. Perez Decl. at 1-2.

      On July 1, 2011, Selective filed a motion to strike Flamingo’s second cross-

motion for partial summary judgment on grounds that it had been filed beyond the

                                         19
             Case: 11-14061      Date Filed: 10/10/2012    Page: 20 of 26

June 6 cutoff for filing motions. It also moved to strike the declaration of Basulto on

grounds that Basulto had not been identified as an expert witness within the Court’s

deadline or as extended by agreement of the parties. Therefore, Selective had been

deprived of the opportunity to depose Basulto. In an order entered July 8, 2011, the

court struck Flamingo's second cross-motion for partial summary judgment because

it had been filed late and struck Basulto's declaration because his expert opinion had

not been timely disclosed.

      In an order of August 5, 2011 the district court granted Selective's motion for

summary judgment and entered final judgment in its favor.

      Basulto's June 23 declaration did undermine, and in that sense sought to rebut

Pistorino's water flow calculations which were set forth in Pistorino's June 6 affidavit

and attached June 2 Rebuttal Report. However, Basulto's declaration was not solely

for that purpose. Basulto also enlarged Perez's original theory by adding an assertion

that some of the water that entered the lobby originated as parking lot flood waters

which flowed to the garage, entered the pump basin, and were pumped upwards back

through the upper deck drains. Basulto's declaration adopted Perez's original opinion

that slow movement of the water in the outflow pipe contributed to the drainage

backup. This was not in rebuttal to Pistorino's June 6 affidavit or in rebuttal of any

of Pistorino's expert reports which were referenced in Pistorino's affidavit. Plaintiff's

                                           20
             Case: 11-14061      Date Filed: 10/10/2012    Page: 21 of 26

late addition of Basulto was in reality an effort to substitute Basulto as Plaintiff's

expert witness in place of Perez.

      Although Basulto's opinion was not timely disclosed, the district court had the

discretion to allow it. We review the striking of the declaration for abuse of

discretion. OFS Fitel, LLC v. Epstein, Becker & Green, P.C., 549 F.3d 1344, 1360

(11th Cir. 2008). "This scope of review will lead to reversal only if the district court

applies an incorrect legal standard, or applies improper procedures, or relies on

clearly erroneous factfinding, or if it reaches a conclusion that is clearly unreasonable

or incorrect." Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1226 (11th Cir.

2005).

      Flamingo argues that, assuming Basulto's opinion was not timely disclosed,

the late disclosure was substantially justified or harmless such that striking the expert

declaration was an inappropriate sanction. Flamingo argues that: (1) Basulto's

declaration creates a genuine issue of material fact as to whether the a drain backup

caused flooding; (2) Basulto's declaration could not have been offered prior to

Pistorino's June 6, 2011 Rebuttal Report because it refutes the engineering opinions

contained therein; and (3) Selective would not be prejudiced because the declaration

was disclosed four months prior to trial, and less severe sanctions, such as re-opening

discovery could have cured any prejudice.

                                           21
               Case: 11-14061     Date Filed: 10/10/2012   Page: 22 of 26

         While it may be that Basulto's declaration would have created a material issue

of fact precluding summary judgment (because it undermined Pistorino's water flow

calculations), it is also true that the opinions expressed in his declaration could and

should have been formulated much earlier within the time set for discovery, based on

an examination of Flamingo's premises and the plans for the premises which were

available for inspection. Flamingo did not need to wait for Pistorino's affidavit or

Rebuttal Report to do this. Flamingo has not provided justification for its delay.

Especially given that the discovery and motions schedule had been pushed back once

already, and a rescheduling of all deadlines would have been necessary to

accommodate Basulto's deposition, we cannot say that the belated disclosure was

harmless. Finally, we cannot say that Flamingo suffered manifest injustice when

Basulto's declaration was struck. Accepting the declaration at face value, it leaves

many loose ends. It is based on an assumption that the hydraulic pumps were

operational on the day of the flood. Also, there is no direct evidence that anyone saw

dirty water on the deck. Basulto's declaration does not dispute Pistorino's hydraulic

calculations and offered no water flow calculations of his own. Overall, Basulto's

declaration is an assertion of a theory, not an explanation based on demonstrated

facts.




                                           22
             Case: 11-14061     Date Filed: 10/10/2012    Page: 23 of 26

      The district court did not abuse its discretion in striking Basulto's declaration

based on untimely disclosure of his opinion.

      B.     The District Court’s Grant of Selective’s Motion for Summary Judgment

      Flamingo lastly argues that a genuine issue of material fact remains as to

whether the damage to the lobby is covered notwithstanding the SFIP's exclusion of

coverage for loss caused by "[w]ater or water-borne material that: . . . backs up

through sewers or drains; . . . unless there is a flood in the area and the flood is the

proximate cause of the sewer or drain backup . . . ." Policy, § V.(D)(5). The parties

agree that there was a flood in the area, including the garage below the deck.

Therefore, Flamingo urges that an issue of fact remained for trial regarding whether

this flooding in the garage was the proximate cause of water backing up through the

drains onto the deck and subsequently entering the lobby. The only evidence in the

record on this point is the deposition of Flamingo’s expert, Carlos Perez, Perez's

expert report, which he testified about in his deposition, and Perez's declaration.

      We review the district court’s grant of summary judgment de novo construing

the evidence in the light most favorable to the non-moving party and drawing all

reasonable inferences in its favor. Eli Lilly & Co. v. Air Exp. Int’l USA, Inc., 615

F.3d 1305, 1313 (11th Cir. 2010). We may grant summary judgment only after

determining that "there is no genuine dispute as to any material fact and [that] the

                                          23
             Case: 11-14061     Date Filed: 10/10/2012    Page: 24 of 26

movant is entitled to judgment as a matter of law." FED. R. CIV. P. 56(a). An issue

is not "genuine" if it is unsupported by the evidence or is created by evidence that is

"merely colorable" or "not significantly probative." Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249-50 (1986). A mere scintilla of evidence in support of the

nonmoving party's position is insufficient to defeat a motion for summary judgment;

there must be evidence from which a jury could reasonably find for the non-moving

party. Id. at 252.

      The drainage system of the deck, as described supra Part II.A., and viewed in

the light most favorable to Flamingo, directs water from the deck, through a series of

pipes and pumps located in the parking garage, to basins in the outdoor parking lot.

The sunken level of the deck contains three drains which empty water through one

or more vertical pipes down to a pump basin. As accumulated water reaches the top

of the pump basin, a hydraulic pump or pumps force the water to an overhead outflow

pipe. There are additional deck drains in the upper deck. Some of these drains

connect to a system of pipes under the deck which feed into the same outflow pipe

as does water from the hydraulic pump. The outflow pipe slopes downward and

ultimately goes through the garage wall to one or more underground catch basins

which feed water to underground drainage wells.




                                          24
             Case: 11-14061       Date Filed: 10/10/2012   Page: 25 of 26

      Flamingo maintains that the flooding in the garage caused the pump(s) in the

garage to activate and pump water into an already saturated system, causing water in

the outflow pipe to discharge back onto the elevated deck. Flamingo believes this

caused an accumulation of water which then seeped into its lobby. Selective’s expert,

John Pistorino, repeatedly asserts that no drain backup occurred. Regarding the

possibility of water backing up through drains from the garage floor, Pistorino’s

report indicated, "Such a backup could not have taken place as the Roof Deck drains

in the promenade are a full 12 feet above the floor of the garage and hydraulically this

could not have occurred." Pistorino Report at 9. Pistorino further opined that:

      While it is conceivable that individual drains may have temporarily
      become overwhelmed with the quantity of water trying to enter the
      system, the actual amount of water entering the main pipe line of the
      drainage system is such that the main pipe would have always
      discharged out the south end of the garage building into the parking lot
      drainage system.

Pistorino Rebuttal Report at 4.

      Flamingo claims that its expert submissions refute this evidence and raise a

question of material fact as to whether such a backup did occur. The only expert

opinion timely disclosed by Flamingo is that of Carlos Perez. In the three sentences

related to the backup theory in his report, Flamingo’s expert, Carlos Perez, states:

      On the day of the flood, due to the intensity of the storm, the catch
      basins filled to capacity. This restricted the speed in which the system

                                           25
              Case: 11-14061       Date Filed: 10/10/2012     Page: 26 of 26

       conveys water from the catch basins to the wells. . . . The intensity of
       the storm limited the speed in which this system can convey storm water
       to the catch basins . . . . In my opinion, the water intrusion into the
       Flamingo lobby was a result of the backup described above [the backup
       of water from the sundeck drains into Flamingo's lobby], coupled with
       the pooling of storm water on the lower portion of the upper pool deck.

Perez Report at 2. Regarding the water backup theory, Perez said the following in his

deposition:

       Q:     Are you sure that the dirty water [that flooded the lobby] came
              from the pumps?
       A:     I'm saying that the mechanical possibility of it happening could
              happen. I think the sunken area was challenged.

Perez Dep. at 108. In light of the testimony offered by Perez, the district court

correctly concluded that "[A]t best, Plaintiff has put forth evidence that a drain

backup on the day of the storm was mechanically possible."7 Flamingo S. Beach I

Condo. Ass’n Inc., No. 10-CV-21840-KING, at *11 . The opinion that a backup was

“mechanically possible” provides a mere scintilla of evidence, which is insufficient

for overcoming summary judgment on its claim. Flamingo failed to produce a

sufficient amount of evidence to create a genuine issue of fact for trial.

CONCLUSION

       We AFFIRM the district court’s grant of summary judgment to Selective.



       7
        This conclusion is not undermined by Perez's declaration, which was offered to support
Basulto's declaration.

                                             26